

	

		II

		109th CONGRESS

		1st Session

		S. 1386

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To exclude from consideration as income

		  certain payments under the national flood insurance program.

	

	

		1.Treatment of certain payments

			 under national flood insurance programChapter I of the National Flood Insurance

			 Act of 1968 (42

			 U.S.C. 4011 et seq.) is amended by adding at the end the

			 following new section:

			

				1324.Treatment of

				certain paymentsAssistance

				provided under a program under this title for flood mitigation activities

				(including any assistance provided under the mitigation pilot program under

				section 1361A, any assistance provided under the mitigation assistance program

				under section 1366, and any funding provided under section 1323) with respect

				to a property shall not be considered income or a resource of the owner (or any

				lessee or user) of the property when determining eligibility for or benefit

				levels under any income assistance or resource-tested program that is funded in

				whole or in part by an agency of the United States or by appropriated funds of

				the United

				States.

				.

		

